

EXHIBIT 10.8


Award Number: ____
NEIMAN MARCUS GROUP, INC.
Amended & Restated
Time-Vested
Non-Qualified Stock Option Agreement
Pursuant to the
Neiman Marcus Group, Inc.
Management Equity Incentive Plan
AMENDED AND RESTATED AGREEMENT (“Agreement”), dated as of [●] between Neiman
Marcus Group, Inc., a Delaware corporation (the “Company”), and Karen Katz (the
“Participant”).
Preliminary Statement
This Agreement amends and restates the Time-Vested Option Non-Qualified Stock
Option Agreement pursuant to the Neiman Marcus Group, Inc. Management Equity
Incentive Plan, dated November 5, 2013 (the “Previous Agreement”), in its
entirety. The Committee granted a non-qualified stock option (the “Option”) as
of November 5, 2013 (the “Grant Date”), pursuant to the Neiman Marcus Group,
Inc. Management Equity Incentive Plan (the “Plan”), to purchase 25,099 shares of
Class A Common Stock, $0.001 par value per share of the Company (the “Class A
Common Stock”), and Class B Common Stock, par value $0.001 per share, of the
Company (the “Class B Common Stock,” and, together with the Class A Common
Stock, the “Common Stock”), set forth below to the Participant, as an Eligible
Employee. The Participant has consented to the forfeiture of 16,733 shares of
Common Stock underlying the Option for a remaining grant of 8,366 shares of
Class A Common Stock and Class B Common Stock underlying the Option. Except as
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan. By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with it, this Agreement and all applicable laws and
regulations.
Accordingly, the parties hereto agree as follows:
1.Tax Matters. No part of the Option is intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).
2.    Common Stock Subject to Option; Unit Exercise Price.
(a)    Subject to the Plan and the terms and conditions set forth herein and
therein, the Option entitles the Participant to purchase from the Company, upon
exercise thereof, 8,366 shares of Class A Common Stock and 8,366 shares of Class
B Common Stock, provided that any exercise of the Option shall be with respect
to an equal number of shares of Class A Common Stock and Class B Common Stock
concurrently. The exercise price under the




Katz Amended & Restated Time-Vested Option



--------------------------------------------------------------------------------





Option is $500 for each unit (a “Unit”) consisting of one share of Class A
Common Stock and one share of Class B Common Stock, subject to increase as
provided in this Section 2 and adjustment as provided in Section 4.2 of the Plan
(the “Unit Exercise Price”).
(b)    If the Company declares or pays an extraordinary dividend or distribution
(whether in cash, securities or other property) to the holders of Class A Common
Stock, the Unit Exercise Price shall be increased immediately prior to the
earlier of the declaration or payment of such dividend or distribution by an
amount equal to 50% of the value of the dividend or distribution declared or
paid, as the case may be, with respect to one share of Class A Common Stock
prior to such exercise price being decreased or otherwise adjusted in accordance
with Section 4.2(b) of the Plan at the time of such extraordinary dividend or
distribution; provided, that the total amount of all increases in the Unit
Exercise Price made pursuant to this Section 2(b) may not exceed $500.
Notwithstanding the foregoing, if the extraordinary dividend or distribution is
declared or paid, as the case may be, following the sale (in a single
transaction or a series of related transactions) of (i) at least 95% of the
assets of the Company and its Subsidiaries, taken as a whole (determined by fair
market value), and (ii) all business lines of the Company and its Subsidiaries,
the Unit Exercise Price shall not be increased pursuant to this Section 2(b).
(c)    Notwithstanding any other provisions in the Plan or this Agreement, the
Committee may, in its sole discretion, declare that, during any periods
determined by the Committee (a “Restricted Exercise Period”), the Unit Exercise
Price will be $1,000, subject to adjustment as provided in Section 4.2 of the
Plan; provided, no Restricted Exercise Period may end on or after the business
day immediately prior to the Expiration Date. In the event of the Participant’s
Termination during a Restricted Exercise Period by reason of death, Disability,
involuntary termination without Cause, or by the Participant for Good Reason,
the Participant may exercise that portion of the Option that is vested and
exercisable on the later of (i) the expiration of the applicable
post-Termination exercise period (as provided in Section 9.2 of the Plan), and
(ii) the day immediately following the termination of such Restricted Exercise
Period.
3.    Vesting. The Options are fully vested as of the date of this Agreement.
4.    Exercise.
(a)    Exercise Requirements. To the extent that the Option has become vested
and exercisable with respect to a number of shares of Common Stock, the Option
may thereafter be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration of the Option in accordance with
the Plan, provided that the Participant must exercise the Option with respect to
an equal number of shares of Class A Common Stock and Class B Common Stock
subject to the Option concurrently. Notwithstanding the foregoing, the
Participant may not exercise the Option unless the offering of shares of Common
Stock issuable upon such exercise (i) is then registered under the Securities
Act, or, if such offering is not then so registered, the Company has determined
that such offering is exempt from the registration requirements of the
Securities Act and (ii) complies with all other applicable laws and regulations;
provided that, if the Option cannot be exercised by reason of this Section 4(a),


2
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





then, to the extent the circumstances preventing the exercise of the Option can
reasonably be remedied, the Company shall use commercially reasonable efforts to
remedy such circumstances, which method of remediation shall be determined by
the Company in its sole discretion.
(b)    Post-Termination Exercise. Following Participant’s Termination of
Employment (as defined in the Plan but without giving effect to the second
sentence of the definition thereof for all purposes hereunder), subject to
Section 5 below, any then outstanding portion of the Option shall remain
outstanding and shall be exercisable until the later of (A) three years from the
Retirement Date (as defined in the Retirement Agreement and General Release of
Claims between the Participant and The Neiman Group, LLC dated January 4, 2018)
and (B) 180 days following the date of Termination of Directorship. If prior to
the expiration of the periods set forth in clauses (A) and (B) above, as
applicable, no Initial Public Offering or Acquisition Event in which
stockholders are entitled to receive all cash or marketable securities has
occurred, the Participant may exercise such vested portion of the Option by
means of a Cashless Exercise. “Cashless Exercise” means an election by the
Participant to exercise the vested portion of the Option by having the Company
withhold, from fully vested Units otherwise issuable to Participant upon such
exercise, a number of whole Units having a Fair Market Value, as of the date of
exercise, equal to (A) an amount equal to the applicable aggregate Unit Exercise
Price relating to the vested portion of the Option, or (B) an amount necessary
to satisfy any required federal, state, local or other non-U.S. withholding
obligations using the minimum statutory withholding rates for federal, state,
local or non-U.S. tax purposes, including payroll taxes, in all cases under
clause (A) or (B), to the extent not prohibited under any debt or financing
agreements of the Company or any of its subsidiaries (“Company Agreements”).
(c)    Contingent Exercise. In connection with a Drag-Along Sale, a Tag-Along
Sale or a Piggyback Registration (as such terms are defined in the Stockholders
Agreement) (in each case a “Sale”), the Company shall deliver a notice informing
the Participant of such Sale (a “Sale Notice”) prior to the date of consummation
of the Sale. During the period from the date on which the Sale Notice is
delivered to the date specified in the Sale Notice, the Participant shall have
the right to exercise any then vested Options in accordance with the Plan,
contingent upon and subject to the consummation of the Sale, and, if the Sale
does not take place within a specified period after delivery of the Sale Notice
for any reason whatsoever, the exercise pursuant thereto shall be null and void.
5.    Option Term. The term of the Option shall be until the tenth anniversary
of the Grant Date, after which time it shall expire (the “Expiration Date”).
Notwithstanding anything herein to the contrary, upon the Expiration Date, the
Option (whether vested or not) shall be immediately forfeited, canceled and
terminated for no consideration and no longer shall be exercisable. The Option
is subject to termination prior to the Expiration Date to the extent provided in
this Agreement.
6.    Detrimental Activity. The provisions in the Plan regarding Detrimental
Activity shall apply to the Option; provided, that notwithstanding anything
contained in Section


3
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





6.3(c)(i) of the Plan to the contrary, such provision shall apply only if the
Detrimental Activity occurs during the Participant’s employment or service or
the two year period following the date of Termination. The restrictions
regarding Detrimental Activity are necessary for the protection of the business
and goodwill of the Company and are considered by the Participant to be
reasonable for such purposes.
7.    Termination and Change in Control. Except as expressly provided herein,
the provisions in the Plan regarding Termination and Change in Control shall
apply to the Option.
8.    Restriction on Transfer of Option. Unless otherwise determined by the
Committee in accordance with the Plan, (a) no part of the Option shall be
Transferable other than by will or by the laws of descent and distribution and
(b) during the lifetime of the Participant, the Option may be exercised only by
the Participant or the Participant’s guardian or legal representative. Any
attempt to Transfer the Option other than in accordance with the Plan shall be
void.
9.    Company’s Right to Repurchase; Other Restrictions.
(a)    Company’s Right to Repurchase. In the event of the Participant’s
Termination for any reason, the Company shall have the right (the “Repurchase
Right”), but not the obligation, to repurchase (or to cause one or more of its
designees to repurchase) from the Participant (or her transferee) (1) any or all
of the shares of Common Stock acquired upon the exercise of the Option and still
held at the time of such repurchase by the Participant (or her transferee) or
(2) any vested but unexercised portion of the Option, at the price determined in
the manner set forth below (the “Repurchase Price”), during each period set
forth below (each, a “Repurchase Period”) and to the extent set forth below:
(i)    Termination for Cause and Detrimental Activity. In the event of
Termination by the Company for Cause or the discovery that the Participant
engaged in Detrimental Activity during the period of employment or service or
the two-year period following Termination, the Company may exercise the
Repurchase Right with respect to all Units previously acquired pursuant to the
exercise of the Option. The Repurchase Period under this Section 9(a)(i) shall
be 180 days from the date of Termination (or, if later, 180 days from the date
of discovery by the Company that the Participant engaged in Detrimental
Activity). The Repurchase Price under this Section 9(a)(i) shall be, with
respect to each Unit, the lesser of (A) the Unit Exercise Price and (B) the Fair
Market Value of a Unit on the date of Termination.
(ii)    Other Termination. In the event of Termination for any reason other than
(x) Termination by the Company for Cause or (y) the discovery by the Company
that the Participant engaged in Detrimental Activity during the period of
employment or service or the two-year period following Termination:
(A)    The Company may exercise the Repurchase Right with respect to all Units
acquired pursuant to the exercise of the Option. The Repurchase


4
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





Period under this Section 9(a)(ii)(A) shall be the later of (i) 180 days from
the date of Termination and (ii) if the Participant exercises any Option prior
to or following Termination, 30 days from the date of such exercise. The
Repurchase Price under this Section 9(a)(ii)(A) shall be, with respect to each
Unit, the Fair Market Value of a Unit on the date the repurchase is exercised.
(B)    The Company may exercise the Repurchase Right with respect to the vested
but unexercised portion of the Option. The Repurchase Period under this Section
9(a)(ii)(B) shall be 180 days from the date of Termination but not prior to the
third anniversary of the Retirement Date. The Repurchase Price under this
Section 9(a)(ii)(B) shall be the product of (1) the excess (if any) of the Fair
Market Value of a Unit on the date the repurchase is exercised over the Unit
Exercise Price multiplied by (2) the number of Units covered by the Option being
repurchased. For the avoidance of doubt, upon such repurchase such Option shall
no longer be exercisable for any Units or shares of Common Stock.
(iii)    Method of Repurchase. To exercise any Repurchase Right, the Company (or
one or more of its designees) shall deliver a written notice to the Participant
(or her transferee) setting forth the securities to be repurchased and the
applicable Repurchase Price thereof, and the date on which such repurchase is to
be consummated, which date shall be not less than 15 days or more than 30 days
after the date of such notice. On the date of consummation of the repurchase,
the Company (or its designee) will pay the Participant (or her transferee) the
applicable Repurchase Price in cash or, in the Company’s discretion and to the
extent not prohibited by law, by cancellation of undisputed indebtedness of the
Participant to the Company. The Company may exercise its Repurchase Rights upon
one or more occasions at any time during the Repurchase Periods set forth above.
(iv)    Extension of Repurchase Period. Notwithstanding the foregoing and
Section 13.1(d) of the Plan, the Repurchase Period and the date on which any
repurchase is to be consummated only may be extended by the Company at any time
when repurchase by the Company (or its designee) (A) is prohibited pursuant to
applicable law or (B) is prohibited under any Company Agreement.
(v)    Effect of Registration. Notwithstanding the foregoing, the Company shall
cease to have rights of repurchase pursuant to this Section 9(a) on and after a
Registration Date.
(b)    Placing Shares in Escrow. Prior to an Initial Public Offering, to ensure
that the shares of Common Stock issuable upon exercise of the Option are not
transferred in contravention of the terms of the Plan and this Agreement, and to
ensure compliance with other provisions of the Plan and this Agreement, the
Company may deposit any certificates evidencing such shares with an escrow agent
designated by the Company to be held on terms consistent with the Plan, this
Agreement and the Stockholders Agreement.


5
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





10.    Securities Representations. Prior to registration of the offering of the
Common Stock subject to the Option pursuant to the Securities Act and all other
applicable securities laws, upon each exercise thereof, the Participant shall be
deemed to make the representations, warranties and covenants set forth below,
and any issuances of Common Stock by the Company shall be made in reliance upon
the express representations and warranties of the Participant. The Company may
also condition any such exercise on the Participant making any other
representations, warranties and covenants, requested by the Company for
compliance with applicable laws. The Company is relying on the Participant’s
representations, warranties and covenants set forth in this Section 10.
(a)    The Participant is acquiring and will hold the Units for investment for
her account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act or other
applicable securities laws.
(b)    The Participant has been advised that offerings of the Units or shares of
Common Stock have not been registered under the Securities Act or other
applicable securities laws, and that the Units must be held indefinitely, unless
the resales thereof are subsequently registered under the applicable securities
laws or the Participant obtains an opinion of counsel (in the form and substance
satisfactory to the Company and its counsel) that registration is not required.
The Company is under no obligation to register offerings of the Units or shares
of Common Stock.
(c)    The Participant is an “Accredited Investor” as such term is defined under
Rule 501(a) of Regulation D promulgated under the Securities Act. The
Participant has such knowledge and experience in financial and business matters
that the Participant is capable of evaluating the merits and risks of investment
in the Company and of making an informed investment decision. The Participant,
or the Participant’s professional advisor, has the capacity to protect the
Participant’s concerns in connection with the investment in the shares of Common
Stock, and the Participant is able to bear the economic risk, including the
complete loss, of an investment in the shares of Common Stock.
(d)    The Participant will not sell, transfer or otherwise dispose of the Units
or shares of Common Stock in violation of the Plan, this Agreement, the
Securities Act (or the rules and regulations promulgated thereunder) or any
other applicable laws.
(e)    The Participant has been furnished with, and has had access to, such
information as she considers necessary or appropriate for deciding whether to
exercise the Option, and the Participant has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions hereof.
(f)    The Participant is aware that any investment in the Company is a
speculative investment that has limited liquidity and is subject to the risk of
complete loss. The Participant is able, without impairing her financial
condition, to hold the Units for an indefinite period and to suffer a complete
loss of her investment.


6
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





11.    No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the Option
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends (whether in cash, in kind or
other property), distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan.
12.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference.
13.    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:
(a)    unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 13, any notice required to be delivered
to the Company shall be properly delivered if delivered to:
Neiman Marcus Group, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:    Dennis Gies
Telephone:     (310) 201-4100
Facsimile:    (310) 201-4170
Neiman Marcus Group, Inc.
1618 Main Street
Dallas, TX 75201
Attention: General Counsel
Telephone: (214) 743-7610
Facsimile: (214) 743-7611
with a copy (which shall not constitute notice) to:

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:    Jonathan Benloulou, Esq.
Telephone:    (310) 284-5698
Facsimile:    (310) 557-2193
(b)    if to the Participant, to the address on file with the Employer.


7
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





Any notice, demand or request, if made in accordance with this Section 13 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.
14.    No Right to Directorship, Consultancy or Employment. This Agreement is
not an agreement of directorship, consultancy or employment. None of this
Agreement, the Plan or the grant of the Option hereunder shall (a) guarantee
that the Company or any other person or entity will employ or retain the
services of the Participant for any specific time period or (b) modify or limit
in any respect the Company’s or any other person’s or entity’s right to
terminate or modify the Participant’s employment, services or compensation.
15.    Stockholders Agreement. As a condition to the receipt of shares of Common
Stock when the Option is exercised, the Participant shall execute and deliver a
Joinder Agreement or such other documentation as required by the Committee. The
Participant acknowledges receipt of a copy of the Stockholders Agreement as in
effect on the date hereof.
16.    Lock-Up Period. The Option shall be subject to the lock-up provisions of
Section 14.18 of the Plan except that any Lock-Up Period to which the
Participant may be subject in connection with the Option shall not be longer or
more restrictive than the lock-up period that applies to Ares or CPPIB.
17.    Dispute Resolution. All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
dispute resolution provisions in any employment agreement, or similar agreement,
between the Company and the Participant or, if none, the Employer’s mandatory
dispute resolution procedures as may be in effect from time to time with respect
to matters arising out of or relating to Participant’s employment with the
Employer.
18.    Severability of Provisions. If any provision of this Agreement shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Agreement shall be construed and
enforced as if such provisions had not been included.
19.    Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws that would require
the application of the laws of another jurisdiction.
20.    Section 409A. The Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent; provided, that the Company does not
guarantee to the Participant any particular tax treatment of the Option. The
Company shall not be liable to the Participant for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code. For


8
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------





purposes of determining the Fair Market Value of the shares of Common Stock
underlying the Options, any appraisal of a nationally recognized independent
valuation firm shall be determined in a manner generally consistent with prior
valuations relating to Stock Options with respect to minority discounts and
discounts for lack of marketability or liquidity, to the extent permitted by the
applicable requirements of Section 409A of the Code.
21.    Interpretation. Wherever any words are used in this Agreement in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply. As used herein, (i) “or”
shall mean “and/or” and (ii) “including” or “include” shall mean “including,
without limitation.”
22.    No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
23.    Other Shares.     Notwithstanding anything in this Agreement or the Plan
to the contrary, none of the shares of Common Stock owned from time to time by a
Participant that were not acquired in connection with the grant of an Award to
such Participant shall be subject to any of the terms, conditions or provisions
of this Agreement or the Plan.
24.    Confidentiality. The Participant hereby agrees to hold all confidential
and proprietary information of the Company and its Affiliates received in
connection with the grant of the Option, including any plan summaries or risk
factors, in the strictest confidence. The Participant shall not, directly or
indirectly, disclose or divulge any such confidential or proprietary information
to any Person other than the Participant’s legal counsel and financial advisors,
or an officer, director or employee of, or legal counsel for, the Company or its
Affiliates, to the extent necessary for the proper performance of his or her
responsibilities, unless authorized to do so by the Company or compelled to do
so by law or valid legal process; provided that nothing in this Agreement shall
prohibit the Participant from reporting or disclosing information under the
terms of the Company’s Reporting Suspected Violations of Law Policy or such
similar policy as the Company may have in effect from time to time.
[Remainder of Page Left Intentionally Blank]


9
Katz Amended & Restated Time-Vested Option





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
NEIMAN MARCUS GROUP, INC.
By:    
Name:
Title:





Karen Katz








10
Katz Amended & Restated Time-Vested Option



